AO 187 (Rev. 7/87) Exhibit and Witness List


                                              UNITED STATES DISTRICT COURT
                           WESTERN                                    DISTRICT OF                                TENNESSEE


            UNITED STATES OF AMERICA
                                                                                       EXHIBIT AND WITNESS LIST
                                  V.
                                                                                            Case Number: 2:20-cr-20090-MSN
                   SHANE SONDERMAN

PRESIDING JUDGE                                           PLAINTIFF’S ATTORNEY                              DEFENDANT’S ATTORNEY
                  Mark S. Norris                                          Debra Ireland                                Bryan Huffman
TRIAL DATE (S)                                            COURT REPORTER                                   COURTROOM DEPUTY
   Sentencing Hearing held on 07/21/2021                                    Lisa Mayo                                   Zandra Frazier
 PLF.    DEF.    DATE
                           SWORN MARKED        ADMITTED                              DESCRIPTION OF EXHIBIT AND WITNESSES*
 NO.     NO.    OFFERED

  T             07/21/21      T                           David Palmer
  1
                07/21/21                T         T       Various screen printouts, emails, text message screen shots etc. (6 pages)
(coll)
  T             07/21/21      T                           Mary Frances Herring

  T             07/21/21      T                           Ann Billings




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
                                                                                                          Page 1 of          1   Pages
